NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                BILLY L. BOLES, SR.,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1321
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-3195, Judge Coral Wong
Pietsch.
                ______________________

                Decided: April 11, 2016
                ______________________

    BILLY L. BOLES, SR., Denton, NC, pro se.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for claimant-appellant. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD; JONATHAN KRISCH, Y. KEN LEE,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                        BOLES   v. MCDONALD



                 ______________________

      Before DYK, SCHALL, and HUGHES, Circuit Judges.
PER CURIAM.
    Billy L. Boles is seeking compensation for service-
connected disability related to an alleged Agent Orange
exposure during his service in the U.S. Army. Although
the Board of Veterans’ Appeals declined to find service
connection, the United States Court of Appeals for Veter-
ans Claims vacated the decision and remanded the action
for further proceedings. Because we lack jurisdiction to
consider Mr. Boles’s appeal from the Veterans Court’s
non-final remand order, we dismiss Mr. Boles’s appeal.
     Mr. Boles filed separate claims for service connection
for diabetes and a heart condition. In a June 2014 deci-
sion, the Board denied Mr. Boles’s claims for benefits,
finding that (1) he failed to present credible evidence that
his heart condition was related to service, and (2) docu-
mentary evidence showed that no Agent Orange was used
at Fort Rucker, Alabama, where Mr. Boles’s asserted he
was exposed to the chemical. On appeal, the Veterans
Court found that the Board’s reliance on evidence that, on
its face, showed “that records of small scale use of herbi-
cides were not kept,” when “combined with the Board’s
failure to adequately consider Mr. Boles’s statements,”
rendered its decision denying service connection inade-
quate. J.A. 5. Likewise, because the Board’s decision not
to order a medical exam was predicated on its finding that
Mr. Boles’s testimony regarding exposure to Agent Or-
ange was not credible, the Veterans Court concluded that
the Board should reconsider whether a medical examina-
tion is warranted in this case. Accordingly, the Veterans
Court vacated and remanded the Board’s decision for
further findings.
     Our jurisdiction over appeals from the Veterans Court
is limited by statute. 38 U.S.C. § 7292. In addition to the
BOLES   v. MCDONALD                                       3



statutory limitations, we ordinarily lack jurisdiction over
non-final decisions of the Veterans Courts, such as re-
mands. Williams v. Principi, 275 F.3d 1361, 1363–64
(Fed. Cir. 2002). Such a requirement avoids “piecemeal
appellate review without precluding later appellate
review of the legal issue or any other determination made
on a complete administrative record.” Cabot Corp. v.
United States, 788 F.2d 1539, 1543 (Fed. Cir. 1986).
There is, however, a limited exception to this “strict rule
of finality,” such as when a decision remanding a case to
an administrative body renders an important legal ques-
tion effectively unreviewable later in litigation. Williams,
275 F.3d at 1364. This appeal does not present such a
situation.
    For these reasons, we dismiss Mr. Boles’s appeal for
lack of jurisdiction.
                      DISMISSED
   No costs.